DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-9 are currently pending. Claims 1-5 have been elected without traverse in the response filed on 07/06/2021.  Claims 1-5 are currently under examination. This office action is the first office action on the merits of the claims. 

Information Disclosure Statement
3.	Concerning the IDS filed on 02/28/2019 the foreign document 1 of PV 2014-394 has not been considered as a copy of the actual document has not be provided only a translation of the abstract.  Additionally the non patent literature document number1 of Hankova has not been considered as a copy of the document has not been provided only a copy of the abstract. 
Election/Restrictions
4.	Applicant’s election of Group I claims 1-5 in the reply filed on 07/06/02021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.
Claim Interpretation
5.	Concerning claim 1 the indication of “a styrenic polymer” is interpreted to indicate a polymer that is made from a monomer that includes a styrene group that can be substituted, including monomer of divinylbenzene. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites a “medium pore diameter” which renders the claim indefinite as it is not clear what boundaries the limitation of “medium” provides. Is this an indication that there must be large and small pore diameters, is the medium pore diameter just defined by any pores having the indicated pore diameter, is this merely a descriptive term that does not restrict the indicated pore diameter?
Concerning claim 5 the claim recites “the polymeric solid state synthesis support is obtainable” which renders the claim indefinite as it is not clear what the boundaries of the solid state synthesis support are as the indication of obtainable only indicates that it may be made by the indicated method but does not indicate that it has to be made by the indicated method and as such it is not clear what the boundaries of the limitation are. 
Claims 2-4 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
7.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over deBenneville (US 3,948,821).
Concerning claim 1 deBenneville teaches a macroreticular polystyrene resin (abstract) which is used for polypeptide synthesis (column 1 lines 15-25). The solid state polypeptide synthesis is called a Merrifield synthesis and is indicated to include providing a crosslinked styrene polymer to which is attached a protected amino acid (column 1 lines 50-65) and after which an additional amino acid is reacted to give the desired polypeptide structure (column 2 lines 1-20).  This corresponds to the indicated providing a polymeric solid state synthesis support (the crosslinked styrene polymer) attaching a first amino acid to said support and then attaching additional amino acids to from the desired peptide chain. DeBenneville indicates that the provides an improvement of the general Merrifield synthesis by utilizing a macroreticular crosslinked styrene bead as the resin base in the peptide synthesis method (column 3 lines 50-60).  The monomers of the macroreticular crosslinked styrene are indicated to include alkenyl aromatic monomers plus a suitable crosslinker and can include monomer amount of one or more modifying monomers, although when the crosslinker is itself an alkenyl aromatic monomer such as divinyl bensen no comonomer need be used (column 4 lines 15-50).  The amount of the crosslinker is indicated to be up to 100 % by weight for the use of a divinylbenzene crosslinker (column 4 lines 40-45) and it is specifically indicated that commercial divinyl benzene can be used as the monomer to give a divinylbenzene/ ethylstyrene copolymer containing 60 wt% of divinylbenzene (column 4 lines 50-68).  Divinylbenzene has a molecular weight of approximately 130.19 g/mol and ethylstyrene has an approximate 132.2 g/mol, and the exemplary 60 wt% divinylbenzene copolymer would have mol% value 60.37 %, and as such deBenneville teaches at least an overlapping range with the claimed range of at least 50 mol% of Divinylbenzene.   DeBenneville teaches that the porosity of the bead which are used is 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
DeBenneville does not specifically teach that the method used incudes the claimed amount of divinylbenzene, the claimed porosity, or the claimed pore diameter but does indicate as is stated above at very least overlapping ranges with the claimed ranges. 
It would have been obvious to one of ordinary skill in art at the time of filling to use the claimed method having the claimed amount of divinylbenzene, the claimed porosity and the claimed pore diameter of the polymeric solid state synthesis support because deBenneville teaches overlapping ranges with the claimed ranges of the indicated properties. 
Concerning claim 2 deBenneville further teaches that the macroreticular polystyrene resin which corresponds to the claimed polymeric solid state synthesis support will have a surface area of preferably at least 50 m2/g (abstract) and may reach up to 2000 m2/g (column 4 lines 45-50). This corresponds to an overlapping range with the claimed range of 200 to 600 m2/g of the pore walls.  

It would have been obvious to one of ordinary skill in art at the time of filling to use the claimed method having the claimed surface area of the pore walls because deBenneville teaches an overlapping range with the claimed range. 
Concerning claims 3-4 deBenneville further teaches that the macroreticular polystyrene resin which corresponds to the claimed polymeric solid state synthesis support can have very high ratios of divinyl benzene up to 95 or even 100 wt % of the polymer (column 4 lines 50-65).  This would indicate a maximum mol % of dinvinyl benzene of 100 mol% which provides an overlapping range with the claimed ranges of at least 60 mol% and at least 70 mol%. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of divinylbenzene in the styrenic polymer of the polymeric solid state synthesis support of the deBenneville because deBenneville teaches an overlapping range with the clamed range. 
Concerning claim 5 deBenneville does not specifically teach that the polymeric solid state synthesis support has at least 50 mol %of divinylbenzene is made by the claimed method having a particular ratio of solvent to monomer and a particular solvent.  DeBenneville as is indicated in the discussion of claim 1 renders obvious a polymer having at least 50 mol% of divinylbenzene
However deBenneville further teaches that the macroreticular beads which correspond to the claimed polymeric solid state synthesis support are made in the presence of a suitable solvent (column 3 lines 64-68) and the solvents can include solvents such as aromatic hydrocarbons and halogen derivatives of aliphatic hydrocarbons/ halogenated aliphatic hydrocarbons (column 4 lines 5-15), which correspond to the claimed solvents.   Additionally deBenneville teaches that the organic reactants are the monomers, the solvent and catalysts are present in an organic phase where the solvent is present in 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the method of deBenneville which uses the claimed solvent and the claimed ratio of solvent to monomer because deBenneville teaches that the claimed solvents can be used and further teaches an overlapping range with the claimed range of the amount of solvent to monomer. 
Conclusion
8.	 Claims 1-5 are rejected. No claims are currently pending. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763